
	

114 S3106 IS: Secure the Northern Triangle Act
U.S. Senate
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3106
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2016
			Mr. Reid (for himself, Mr. Durbin, Mr. Schumer, Mrs. Murray, Mr. Leahy, Mr. Carper, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide a coordinated regional response to effectively manage the endemic violence and
			 humanitarian crisis in El
			 Salvador, Guatemala, and Honduras.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Secure the Northern Triangle Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings. Sec. 3. Sense of Congress. Sec. 4. Definitions. TITLE I—Advancing reforms in Central America to address the factors driving migration Subtitle A—Strengthening the capacity of Central American governments To protect and provide for their own people Sec. 111. Authorization of appropriations for United States strategy for engagement in Central America. Sec. 112. Strengthening the rule of law and combating corruption. Sec. 113. Combating criminal violence and improving citizen security. Sec. 114. Tackling extreme poverty and advancing economic development. Subtitle B—Conditions, limitations, and certifications on United States assistance Sec. 121. Assistance funding available without condition. Sec. 122. Conditions on assistance related to smuggling, screening, and safety of migrants. Sec. 123. Conditions on assistance related to progress on specific issues. Subtitle C—Effectively coordinating United States engagement in Central America Sec. 131. United States Coordinator for Engagement in Central America. Subtitle D—United States leadership for engaging international donors and partners Sec. 141. Requirement for strategy to secure support of international donors and partners. TITLE II—Cracking down on smugglers, cartels, and traffickers exploiting children and families Subtitle A—Strengthening cooperation among law enforcement agencies To target smugglers and traffickers Sec. 211. Enhanced international cooperation to combat human smuggling and trafficking. Sec. 212. Enhanced investigation and prosecution of human smuggling and trafficking. Sec. 213. Information campaign on dangers of migration. Subtitle B—Strengthening the ability of the United States Government To crack down on smugglers, traffickers, and drug cartels  Sec. 221. Enhanced penalties for organized smuggling schemes. Sec. 222. Expanding financial sanctions on narcotics trafficking and money laundering. Subtitle C—Creating new penalties for hindering immigration, border, and customs controls Sec. 231. Hindering immigration, border, and customs controls. TITLE III—Minimizing border crossings by expanding processing of refugee children and families in-country and in the region Subtitle A—Providing alternative safe havens in Mexico and the region Sec. 311. Strengthening internal asylum systems in Mexico and other countries. Subtitle B—Expanding refugee processing in Mexico and Central America for third country resettlement Sec. 321. Expanding refugee processing in Mexico and Central America for third country resettlement. Subtitle C—Improving the efficiency of the Central American Minors Program Sec. 331. Expansion. Sec. 332. Expedited processing. Sec. 333. Referral to UNHCR. TITLE IV—Monitoring and supporting unaccompanied alien children after processing at the border Sec. 401. Definitions; authorization of appropriations. Subtitle A—Strengthening the government’s ability To oversee the safety and well-Being of children Sec. 411. Background checks to ensure the safe placement of unaccompanied alien children. Sec. 412. Responsibility of sponsor for immigration court compliance and child well-being. Sec. 413. Monitoring unaccompanied alien children. Subtitle B—Funding to States and school districts; supporting education and safety Sec. 421. Funding to States to conduct State criminal checks and child abuse and neglect checks. Sec. 422. Funding to school districts for unaccompanied alien children. Sec. 423. Immediate enrollment of unaccompanied alien children in schools. TITLE V—Ensuring orderly and humane management of children and families seeking protection Subtitle A—Providing a fair and efficient legal process for children and vulnerable families seeking asylum Sec. 511. Court appearance compliance and legal orientation. Sec. 512. Fair day in court for kids. Subtitle B—Reducing significant delays in immigration court Sec. 521. Eliminate immigration court backlogs. Sec. 522. Improved training for immigration judges and members of the Board of Immigration Appeals. Sec. 523. New technology to improve court efficiency. Subtitle C—Reducing the likelihood of remigration Sec. 531. Establishing reintegration and monitoring services for repatriating children.  2.FindingsCongress finds the following:
 (1)Since 2006, incidents of murder, other violent crime, and corruption perpetrated by armed criminal gangs and illicit trafficking organizations have risen alarmingly in El Salvador, Guatemala and Honduras (referred to in this Act as the Northern Triangle).
 (2)In 2013, Honduras had the highest per capita homicide rate of any nation in the world, with 90.4 murders for every 100,000 people in the country. El Salvador and Guatemala were in the top 5 countries with the highest per capita homicide rates.
 (3)Since 2013, El Salvador’s murder rate rose sharply to become the highest of any country in the world in 2015 at 108.5 homicides for every 100,000 people, following a dramatic escalation of violence between the country’s 2 largest armed criminal gangs, Mara Salvatrucha (commonly known as MS–13) and Barrio 18.
 (4)According to the United Nations International Children’s Emergency Fund (UNICEF), the per capita homicide rate for children in El Salvador and Guatemala is higher than any other country in the world. In 2014, 27 out of every 100,000 children were murdered in El Salvador.
 (5)According to the United Nations High Commissioner for Refugees (UNHCR), Honduras and El Salvador have the highest per capita female homicide rates in the world. In 2014, 90 out of every 100,000 females were murdered in Honduras.
 (6)In April 2016, UNHCR’s spokesperson stated, The number of people fleeing violence in Central America has surged to levels not seen since the region was wracked by armed conflicts in the 1980s. Action is urgently needed to ensure that unaccompanied children and others receive the protection to which they are entitled..
 (7)Since 2013, individuals fleeing the Northern Triangle have sought sanctuary in neighboring countries and there has recently been a 1,185 percent increase in the number of asylum applications from citizens of El Salvador, Guatemala, and Honduras to the Governments of Mexico, Panama, Nicaragua, Costa Rica and Belize.
 (8)Unaccompanied minors from the Northern Triangle now make up the majority of unaccompanied minors encountered at the international border between the United States and Mexico, with the fastest increase occurring among children younger than 12 years of age.
 (9)Human smugglers are increasingly responsible for the transit of migrants from the Northern Triangle to the United States. According to the Government Accountability Office, human smugglers frequently use aggressive and misleading marketing to recruit migrants.
 (10)Many female migrants face rape and sexual violence during the journey, either from smugglers or others encountered on the route, or risk being trafficked for sex or labor.
 (11)Challenges to the rule of law in the Northern Triangle have been exacerbated by the limited ability and lack of political will on the part of governments to investigate and prosecute those responsible for murder. In 2014, approximately 95 percent of murders remained unresolved in Honduras and El Salvador.
 (12)The presence of major drug trafficking organizations in the Northern Triangle contributes to violence, corruption, and criminality. The 2016 International Narcotics Control Strategy Report prepared by the Department of State estimated that approximately 90 percent of the cocaine trafficked to the United States in the first half of 2015 first transited through the Mexico/Central America corridor.
 (13)Widespread public sector corruption in the Northern Triangle undermines economic and social development and directly affects regional political stability, as demonstrated by the indictment and resignation of former Guatemalan president Otto Perez Molina on corruption charges.
 (14)Human rights defenders, journalists, trade unionists, social leaders, and LGBT activists in the Northern Triangle face dire conditions, as evidenced by the March 2016 murder of Honduran activist Berta Cáceres and the targeted killing of more than 200 such civil society leaders since 2006. Almost none of these cases have resulted in convictions.
 (15)The Northern Triangle struggles with high levels of economic insecurity. In 2014, more than 62 percent of Hondurans, more than 59 percent of Guatemalans, and more than 31 percent of Salvadorans lived below the poverty line.
 (16)Weak investment climates and low levels of educational opportunity are barriers to inclusive economic growth and social development in the Northern Triangle.
 (17)Although the CAM Program has approval rates of nearly 98 percent, due to limited resources, of the 8,920 children that have applied for humanitarian protection, only 626 have been conditionally approved and only 368 have entered the United States.
 (18)Approximately 50 percent of unaccompanied minors facing United States immigration proceedings receive legal representation. Children with legal counsel appeared at their hearings more than 95 percent of the time.
 (19)As of May 2016, 492,978 cases were pending before immigration courts, with such cases taking an average of 553 days to reach a final decision.
 3.Sense of CongressIt is the sense of Congress that— (1)the United States must address the violence and humanitarian crisis resulting in the elevated numbers of unaccompanied children, women, and refugees from the Northern Triangle arriving at the Southwestern border of the United States;
 (2)the violence and humanitarian crisis has been prompted by the severe challenges posed by— (A)high rates of homicide, sexual violence, and violent crime perpetrated by armed criminal actors;
 (B)endemic corruption; and (C)the limited ability and the lack of political will on the part of governments to protect their citizens and uphold the rule of law in the Northern Triangle;
 (3)the United States must work with international partners— (A)to address the complicated conditions in the Northern Triangle that contribute to the violence and humanitarian crisis; and
 (B)to protect vulnerable populations, particularly women and children, fleeing violence in the region;
 (4)the Plan of the Alliance for Prosperity in the Northern Triangle, which was developed by the Governments of El Salvador, Guatemala, and Honduras, with the technical assistance of the Inter-American Development Bank, represents a comprehensive approach to address the complex situation in the Northern Triangle;
 (5)the U.S. Strategy for Engagement in Central America, as articulated by President Obama and Vice President Biden, provides important support for the Alliance for Prosperity and other United States national security priorities, including rule of law and anti-corruption initiatives;
 (6)combating corruption in the Northern Triangle must remain a critical priority and the United Nation’s Commission Against Impunity in Guatemala (CICIG) and the Organization of American States’ Mission to Support the Fight Against Corruption and Impunity in Honduras (MACCIH) are important contributions to this effort;
 (7)the CAM Program provides a safe, legal, and orderly alternative to children fleeing violence in the Northern Triangle;
 (8)the United States must— (A)expand the CAM Program to ensure the safe and orderly processing of refugee children in the region;
 (B)strengthen internal asylum systems in Mexico and other countries in the region to protect and process eligible children and families, including establishing and expanding in-country reception centers;
 (C)expand access to legal representation for unaccompanied alien children facing United States immigration proceedings; and
 (D)reduce delays in immigration courts, which contribute to misinformation that migrants who come to the United States will not be removed; and
 (9)it is imperative for the United States to sustain a long-term commitment to addressing the factors causing Central Americans to flee their countries by strengthening citizen security, the rule of law, democratic governance, the protection of human rights, and inclusive economic growth in the Northern Triangle.
 4.DefinitionsIn this Act: (1)CAM ProgramThe term CAM Program means the Central American Minors Refugee/Parole Program administered by U.S. Citizenship and Immigration Services.
 (2)Intelligence communityThe term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (3)Northern triangleThe term Northern Triangle means El Salvador, Guatemala, and Honduras. (4)PlacementThe term placement means the placement of an unaccompanied alien child with a sponsor.
 (5)PlanThe term Plan means the Plan of the Alliance for Prosperity in the Northern Triangle. (6)SponsorThe term sponsor means a sponsor referred to in section 462(b)(4) of the Homeland Security Act of 2002 (6 U.S.C. 279(b)(4)).
 (7)Unaccompanied alien childThe term unaccompanied alien child has the meaning given the term in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)).
			IAdvancing reforms in Central America to address the factors driving migration
			AStrengthening the capacity of Central American governments To protect and provide for their own
			 people
				111.Authorization of appropriations for United States strategy for engagement in Central America
 (a)In generalThere are authorized to be appropriated $1,040,000,000 for fiscal year 2017 to carry out the United States Strategy for Engagement in Central America, as defined by the objectives set forth in subsection (b). Amounts appropriated pursuant to this subsection shall remain available until expended.
 (b)Use of fundsAmounts appropriated pursuant to subsection (a) may be made available for assistance to Central American countries to implement the United States Strategy for Engagement in Central America in support of the Plan, including efforts—
 (1)to strengthen the rule of law and bolster the effectiveness of judicial systems, public prosecutors’ offices, and civilian police forces;
 (2)to combat corruption and improve public sector transparency; (3)to confront and counter the violence and crime perpetrated by armed criminal gangs, illicit trafficking organizations, and organized crime;
 (4)to disrupt money laundering operations and the illicit financial networks of armed criminal gangs, illicit trafficking organizations, and human smugglers;
 (5)to strengthen democratic governance and promote greater respect for internationally recognized human rights, labor rights, fundamental freedoms, and the media;
 (6)to enhance the capability of Central American governments to protect and provide for vulnerable and at-risk populations;
 (7)to address the underlying causes of poverty and inequality; and (8)to address the constraints to inclusive economic growth in Central America.
 (c)PrioritizationThe Secretary of State and the Administrator of the United States Agency for International Development shall prioritize the provision of assistance authorized under this section to address the key factors in Central American countries that contribute to the flight of unaccompanied alien children and other individuals to the United States.
					112.Strengthening the rule of law and combating corruption
 (a)In generalOf the amounts appropriated pursuant to section 111(a), $260,000,000 may be made available to the Secretary of State and the Administrator of the United States Agency for International Development to strengthen the rule of law, combat corruption, consolidate democratic governance, and defend human rights.
 (b)Assistance for Central AmericaThe Secretary and the Administrator may use the amounts made available under subsection (a) to provide assistance for Central American countries through the activities described in subsection (c).
 (c)Authorized activitiesActivities described in this section include— (1)strengthening the rule of law in Central American countries by providing support for—
 (A)the Office of the Attorney General and public prosecutors in each such country, including the enhancement of their forensics and communications interception capabilities;
 (B)reforms leading to independent, merit-based, selection processes for judges and prosecutors, and relevant ethics and professional training;
 (C)the improvement of victim and witness protection; and (D)the reform and improvement of prison facilities and management;
 (2)combating corruption by providing support for— (A)inspectors general and oversight institutions, including relevant training for inspectors and auditors;
 (B)international commissions against impunity, including the International Commission Against Impunity in Guatemala (CICIG) and the Support Mission Against Corruption and Impunity in Honduras (MACCIH);
 (C)civil society watchdogs conducting oversight of executive branch officials and functions, police and security forces, and judicial officials and public prosecutors; and
 (D)the enhancement of freedom of information mechanisms; (3)consolidating democratic governance by providing support for—
 (A)the reform of civil services, related training programs, and relevant career laws and processes that lead to independent, merit-based selection processes;
 (B)national legislatures and their capacity to conduct oversight of executive branch functions; (C)the reform of political party and campaign finance laws; and
 (D)local governments and their capacity to provide critical safety, education, health, and sanitation services to citizens; and
 (4)defending human rights by providing support for— (A)human rights ombudsman offices;
 (B)government protection programs that provide physical protection to human rights defenders, journalists, trade unionists, and civil society activists at risk;
 (C)civil society organizations that promote and defend human rights, freedom of expression, freedom of the press, labor rights, and LGBT rights; and
 (D)civil society organizations that address sexual, domestic, and inter-partner violence against women and protect victims of such violence.
							113.Combating criminal violence and improving citizen security
 (a)In generalOf the amounts appropriated pursuant to section 111(a), $260,000,000 may be made available to the Secretary of State and the Administrator of the United States Agency for International Development to counter the violence and crime perpetrated by armed criminal gangs, illicit trafficking organizations and human smugglers.
 (b)Assistance for Central AmericaThe Secretary and the Administrator may use the amounts made available under subsection (a) to provide assistance for Central American countries through the activities described in subsection (c).
 (c)Authorized activitiesActivities described in this section include— (1)professionalizing civilian police forces by providing support for—
 (A)the reform of personnel vetting and dismissal processes, including the enhancement of polygraph capability for use in such processes;
 (B)inspectors general and oversight offices, including relevant training for inspectors and auditors; (C)community policing policies and programs;
 (D)the establishment of special vetted units; (E)training on the appropriate use of force and human rights;
 (F)training on civilian intelligence collection, investigative techniques, forensic analysis, and evidence preservation; and
 (G)equipment, such as nonintrusive inspection equipment and communications interception technology; (2)countering illicit trafficking by providing assistance to the civilian law enforcement and armed forces of Central American countries, including support for—
 (A)the establishment of special vetted units; (B)the enhancement of intelligence collection capacity;
 (C)the reform of personnel vetting and dismissal processes, including the enhancement of polygraph capability for use in such processes; and
 (D)port, airport, and border security equipment, including— (i)computer infrastructure and data management systems;
 (ii)secure communications technologies; (iii)communications interception technology;
 (iv)nonintrusive inspection equipment; and (v)radar and aerial surveillance equipment;
 (3)disrupting illicit financial networks by providing support for— (A)finance ministries, including the enhancement of the capacity to use financial sanctions to block the assets of individuals and organizations involved in money laundering and the financing of armed criminal gangs, illicit trafficking networks, human smugglers, and organized crime;
 (B)financial intelligence units, including the establishment and enhancement of anti-money laundering programs; and
 (C)the reform of bank secrecy laws; and (4)improving crime prevention by providing support for—
 (A)programs that address domestic violence and violence against women; (B)the enhancement of programs for at-risk and criminal-involved youth, including the improvement of community centers; and
 (C)alternative livelihood programs. (d)Sense of CongressIt is the sense of Congress that—
 (1)operational technology transferred to governments in Central America for intelligence or law enforcement purposes should be used solely for the purposes for which the technology was intended; and
 (2)the United States should take all necessary steps to ensure that the use of operation technology described in paragraph (1) is consistent with United States law, including protections of freedom of expression, freedom of movement, and freedom of association.
						114.Tackling extreme poverty and advancing economic development
 (a)In generalOf the amounts appropriated pursuant to section 111(a), $230,000,000 may be made available to the Secretary of State and the Administrator of the United States Agency for International Development—
 (1)to address the underlying causes of poverty and inequality; and (2)to improve economic development.
 (b)Assistance for Central AmericaThe Secretary and the Administrator may use the amounts made available under subsection (a) to provide assistance for Central American countries through the activities described in subsection (c).
 (c)Authorized activitiesActivities described in this section include— (1)strengthening human capital by providing support for—
 (A)workforce development and entrepreneurship training programs that are driven by market demand, specifically programs that prioritize women, at-risk youth, and minorities;
 (B)improving early-grade literacy and the improvement of primary and secondary school curricula; (C)relevant professional training for teachers and educational administrators; and
 (D)educational policy reform and improvement of education sector budgeting; (2)enhancing economic competitiveness and investment climate by providing support for—
 (A)small business development centers and programs that strengthen supply chain integration; (B)trade facilitation and customs harmonization programs;
 (C)reducing energy costs through investments in clean technologies and the reform of energy policies and regulations;
 (D)the improvement of protections for investors, including dispute resolution and arbitration mechanisms; and
 (E)the improvement of labor and environmental standards, in accordance with the Dominican Republic–Central America Free Trade Agreement (CAFTA–DR);
 (3)strengthening food security by providing support for— (A)small-scale agriculture, including technical training and programs that facilitate access to credit;
 (B)agricultural value chain development for farming communities; (C)nutrition programs to reduce childhood stunting rates; and
 (D)investment in scientific research on climate change and climate resiliency; and (4)improving the state of fiscal and financial affairs by providing support for—
 (A)domestic revenue generation, including programs to improve tax administration, collection, and enforcement;
 (B)strengthening public sector financial management, including strategic budgeting and expenditure tracking; and
 (C)reform of customs and procurement policies and processes. BConditions, limitations, and certifications on United States assistance 121.Assistance funding available without conditionThe Secretary of State may obligate up to 25 percent of the amounts appropriated pursuant to section 111(a) to carry out the United States Strategy for Engagement in Central America in support of the Plan.
				122.Conditions on assistance related to smuggling, screening, and safety of migrants
 (a)Notification and cooperationIn addition to the amounts authorized to be obligated under sections 121 and 123, the Secretary of State may obligate an additional 25 percent of the amounts appropriated pursuant to section 111(a) for assistance to the Government of El Salvador, the Government of Guatemala, and the Government of Honduras after the Secretary of State, in consultation with the Secretary of Homeland Security, certifies and reports to Congress that such governments are taking effective steps, in addition to steps taken during previous years, to—
 (1)combat human smuggling and trafficking, including investigating, prosecuting, and increasing penalties for individuals responsible for such crimes;
 (2)improve border security and border screening to detect and deter illicit smuggling and trafficking, while respecting the rights of individuals fleeing violence and seeking humanitarian protection asylum, in accordance with international law;
 (3)cooperate with United States Government agencies and other governments in the region to facilitate the safe and timely repatriation of migrants who do not qualify for refugee or other protected status, in accordance with international law;
 (4)improve reintegration services for repatriated migrants in a manner that ensures the safety and well-being of the individual and reduces the likelihood of remigration; and
 (5)cooperate with the United Nations High Commissioner for Refugees to improve protections for, and the processing of, vulnerable populations, particularly women and children fleeing violence.
						123.Conditions on assistance related to progress on specific issues
 (a)Effective implementationIn addition to the amounts authorized to be obligated under sections 121 and 122, the Secretary of State may obligate an additional 50 percent of the amounts appropriated pursuant to section 111 for assistance to the Government of El Salvador, the Government of Guatemala, and the Government of Honduras after the Secretary consults with, and subsequently certifies and reports to, the appropriate congressional committees that such governments are taking effective steps in their respective countries, in addition to steps taken during the previous calendar year, to—
 (1)establish an autonomous, publicly accountable entity to provide oversight of the Plan; (2)combat corruption, including investigating and prosecuting government officials, military personnel, and civil police officers credibly alleged to be corrupt;
 (3)implement reforms and strengthen the rule of law, including increasing the capacity and independence of the judiciary and public prosecutors;
 (4)counter the activities of armed criminal gangs, illicit trafficking networks, and organized crime; (5)establish and implement a plan to create a professional, accountable civilian police force and curtail the role of the military in internal policing;
 (6)investigate and prosecute, through the civilian justice system, military and police personnel who are credibly alleged to have violated human rights, and to ensure that the military and the police are cooperating in such cases;
 (7)cooperate with international commissions against impunity, as appropriate, and with regional human rights entities;
 (8)implement reforms related to improving the transparency of financing political campaigns and political parties;
 (9)protect the right of political opposition parties, journalists, trade unionists, human rights defenders, and other civil society activists to operate without interference;
 (10)increase government revenues, including by enhancing tax collection, strengthening customs agencies, and reforming procurement processes;
 (11)implement reforms to strengthen educational systems, vocational training programs, and programs for at-risk youth;
 (12)resolve commercial disputes, including the confiscation of real property, between United States entities and the respective governments; and
 (13)implement a policy by which local communities, civil society organizations (including indigenous and marginalized groups), and local governments are consulted in the design, implementation and evaluation of the activities of the Plan that affect such communities, organizations, or governments.
						CEffectively coordinating United States engagement in Central America
				131.United States Coordinator for Engagement in Central America
 (a)DesignationNot later than 30 days after the date of the enactment of this Act, the President shall designate a senior official to coordinate all of the Federal Government’s efforts and the efforts of international partners to strengthen citizen security, the rule of law, and economic prosperity in Central America and to protect vulnerable populations in the region.
 (b)SupervisionThe official designated under subsection (a) shall report directly to the President. (c)DutiesThe official designated under subsection (a) shall coordinate all of the efforts, activities, and programs related to United States engagement in Central America, including—
 (1)coordinating with the Department of State, the Department of Justice (including the Federal Bureau of Investigation), the Department of Homeland Security, the intelligence community, and international partners regarding United States efforts to confront armed criminal gangs, illicit trafficking networks, and organized crime responsible for high levels of violence, extortion, and corruption in Central America;
 (2)coordinating with the Department of State, the United States Agency for International Development, and international partners regarding United States efforts to prevent and mitigate the effects of violent criminal gangs and transnational criminal organizations on vulnerable Central American populations, including women and children;
 (3)coordinating with the Department of State, the Department of Homeland Security, and international partners regarding United States efforts to counter human smugglers illegally transporting Central American migrants to the United States;
 (4)coordinating with the Department of State, the Department of Homeland Security, the United States Agency for International Development, and international partners, including the United Nations High Commissions for Refugees, to increase protections for vulnerable Central American populations, improve refugee processing, and strengthen asylum systems throughout the region;
 (5)coordinating with the Department of State, the Department of Defense, the Department of Justice (including the Drug Enforcement Administration), the Department of the Treasury, the intelligence community, and international partners regarding United States efforts to combat illicit narcotics traffickers, interdict transshipments of illicit narcotics, and disrupt the financing of the illicit narcotics trade;
 (6)coordinating with the Department of State, the Department of the Treasury, the Department of Justice, the intelligence community, the United States Agency for International Development, and international partners regarding United States efforts to combat corruption, money laundering, and illicit financial networks;
 (7)coordinating with the Department of State, the Department of Justice, the United States Agency for International Development, and international partners regarding United States efforts to strengthen the rule of law, democratic governance, and human rights protections; and
 (8)coordinating with the Department of State, the Department of Agriculture, the United States Agency for International Development, the Overseas Private Investment Corporation, the United States Trade and Development Agency, the Department of Labor, and international partners, including the Inter-American Development Bank, to strengthen the foundation for inclusive economic growth and improve food security, investment climate, and protections for labor rights.
 (d)ConsultationThe official designated under subsection (a) shall consult with Congress, multilateral organizations and institutions, foreign governments, and domestic and international civil society organizations.
					DUnited States leadership for engaging international donors and partners
				141.Requirement for strategy to secure support of international donors and partners
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a 3-year strategy to the appropriate congressional committees that—
 (1)describes how the United States will secure support from international donors and regional partners (including Colombia and Mexico) for the implementation of the Plan;
 (2)identifies governments that are willing to provide financial and technical assistance for the implementation of the Plan and a description of such assistance; and
 (3)identifies the financial and technical assistance to be provided by multilateral institutions, including the Inter-American Development Bank, the World Bank, the International Monetary Fund, the Andean Development Corporation—Development Bank of Latin America, and the Organization of American States, and a description of such assistance.
 (b)Diplomatic engagement and coordinationThe Secretary of State, in coordination with the Secretary of the Treasury, as appropriate, shall— (1)carry out diplomatic engagement to secure contributions of financial and technical assistance from international donors and partners in support of the Plan; and
 (2)take all necessary steps to ensure effective cooperation among international donors and partners supporting the Plan.
 (c)ReportNot later than 1 year after submitting the strategy submitted under subsection (a), the Secretary of State shall submit a report to the appropriate congressional committees that describes—
 (1)the progress made in implementing the strategy; and (2)the financial and technical assistance provided by international donors and partners, including the multilateral institutions listed in subsection (a)(3).
 (d)BriefingsUpon a request from one of the appropriate congressional committees, the Secretary of State shall provide a briefing to the committee that describes the progress made in implementing the strategy submitted under subsection (a).
 (e)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. IICracking down on smugglers, cartels, and traffickers exploiting children and families AStrengthening cooperation among law enforcement agencies To target smugglers and traffickers 211.Enhanced international cooperation to combat human smuggling and trafficking (a)Partnership expansionThe Secretary of Homeland Security, in coordination with the Secretary of State, shall expand partnership efforts with law enforcement entities in El Salvador, Guatemala, Honduras, and Mexico seeking to combat human smuggling and trafficking in those countries, including—
 (1)the creation or expansion of transnational criminal investigative units to identify, disrupt, and prosecute human smuggling and trafficking operations;
 (2)participation by U.S. Immigration and Customs Enforcement and the Department of Justice in the Bilateral Human Trafficking Enforcement Initiative with their Mexican law enforcement counterparts; and
 (3)advanced training programs for investigators and prosecutors from El Salvador, Guatemala, Honduras, and Mexico.
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsection (a). 212.Enhanced investigation and prosecution of human smuggling and trafficking (a)In generalThe Attorney General and the Secretary of Homeland Security shall expand collaborative programs aimed at investigating and prosecuting human smugglers and traffickers targeting Central American children and families and operating at the Southwestern border, including the continuation and expansion of anti-trafficking coordination teams.
 (b)Homeland Security InvestigationsThe Secretary of Homeland Security, in consultation with the Director of U.S. Immigration and Customs Enforcement, shall increase the resources available to Homeland Security Investigations to facilitate the expansion of its smuggling and trafficking investigations.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsections (a) and (b).
					213.Information campaign on dangers of migration
 (a)In generalThe Secretary of Homeland Security, in consultation with the Secretary of State, shall design and implement public information campaigns in El Salvador, Guatemala, and Honduras—
 (1)to disseminate information about the dangers of travel across Mexico to the United States; and (2)to combat misinformation about United States immigration law or policy.
 (b)ElementsThe information campaigns implemented pursuant to subsection (a) shall, to the greatest extent possible—
 (1)be targeted at populations and localities with high migration rates; (2)employ a variety of communications media; and
 (3)be developed in consultation with program officials at the Department of Homeland Security, the Department of State, or other government, nonprofit, or academic entities in close contact with migrant populations from El Salvador, Guatemala, and Honduras, including repatriated migrants.
						BStrengthening the	ability of the United States Government To crack down on smugglers,
			 traffickers, and drug cartels 
				221.Enhanced penalties for organized smuggling schemes
 (a)In generalSection 274(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(B)) is amended— (1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
 (2)by inserting after clause (ii) the following:  (iii)in the case of a violation of subparagraph (A)(i) during and in relation to which the person, while acting for profit or other financial gain, knowingly directs or participates in an effort or scheme to assist or cause 10 or more persons (other than a parent, spouse, or child of the offender) to enter or to attempt to enter the United States at the same time at a place other than a designated port of entry or place other than designated by the Secretary, be fined under title 18, United States Code, imprisoned not more than 15 years, or both;; and
 (3)in clause (iv), as redesignated, by inserting commits or attempts to commit sexual assault of, after section 1365 of title 18, United States Code) to,. (b)Bulk cash smugglingSection 5332(b)(1) of title 31, United States Code, is amended—
 (1)in the paragraph heading, by striking Term of imprisonment and inserting In general; and (2)by inserting , fined under title 18, or both after 5 years.
						222.Expanding financial sanctions on narcotics trafficking and money laundering
 (a)FindingsCongress finds the following: (1)In July 2011, President Obama released Strategy to Combat Transnational Organized Crime, which articulates a multidimensional response to combat transnational organized crime, including drug trafficking networks, armed criminal gangs, and money laundering.
 (2)The Strategy calls for expanded efforts to dismantle illicit financial networks, including through maximizing the use of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.).
 (b)Sense of CongressIt is the sense of Congress that the Senate should immediately confirm pending nominations to key national security positions, including Mr. Adam Szubin, who was nominated by President Obama on April 16, 2015, to the position of Undersecretary for Terrorism and Financial Crimes within the Department of the Treasury, a critical position focused on identifying and confronting illicit financial networks.
					(c)Financial sanctions expansion
 (1)In generalThe Secretary of the Treasury, the Attorney General, the Secretary of State, the Secretary of Defense, and the Director of Central Intelligence shall expand investigations, intelligence collection, and analysis pursuant to the Foreign Narcotics Kingpin Designation Act to increase the identification and application of sanctions against—
 (A)significant foreign narcotics traffickers, their organizations and networks; and (B)the foreign persons who provide material, financial, or technological support to such traffickers, organizations, and networks.
 (2)TargetsThe efforts described in paragraph (1) shall specifically target foreign narcotics traffickers, their organizations and networks, and the foreign persons who provide material, financial, or technological support to such traffickers, organizations and networks that are present and operating in Central or South America.
 (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsection (c). CCreating new penalties for hindering immigration, border, and customs controls 231.Hindering immigration, border, and customs controls (a)Immigration and Nationality ActThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 274D the following:
						
							274E.Hindering immigration, border, and customs controls
								(a)Illicit spotting
 (1)In generalIt shall be unlawful to knowingly surveil, track, monitor, or transmit the location, movement, or activities of any officer or employee of a Federal, State, or tribal law enforcement agency—
 (A)with the intent to gain financially; and (B)in furtherance of any violation of the immigration laws, the customs and trade laws of the United States (as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125)), any other Federal law relating to transporting controlled substances, agriculture, or monetary instruments into the United States, or any Federal law relating to border controls measures of the United States.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both.
									(b)Destruction of United States border controls
 (1)In generalIt shall be unlawful to knowingly and without lawful authorization— (A)destroy or significantly damage any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control an international border of, or a port of entry to, the United States; or
 (B)otherwise seek to construct, excavate, or make any structure intended to defeat, circumvent or evade such a fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control an international border of, or a port of entry to, the United States.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both.
									.
 (b)Clerical amendmentThe table of contents of such Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 274D the following:
						Sec. 274E. Hindering immigration, border, and customs controls..
					IIIMinimizing border crossings by expanding processing of refugee children and families in-country and
			 in the region
			AProviding alternative safe havens in Mexico and the region
				311.Strengthening internal asylum systems in Mexico and other countries
 (a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall work with international partners, including the United Nations High Commissioner for Refugees, to support and provide technical assistance to strengthen the domestic capacity of Mexico and other countries in the region to provide asylum to eligible children and families by—
 (1)establishing and expanding temporary and long-term in-country reception centers and shelter capacity to meet the humanitarian needs of those seeking asylum or other forms of international protection;
 (2)improving the asylum registration system to ensure that all individuals seeking asylum or other humanitarian protection—
 (A)are properly screened for security, including biographic and biometric capture;
 (B)receive due process and meaningful access to existing legal protections; and (C)receive proper documents in order to prevent fraud and ensure freedom of movement and access to basic social services;
 (3)creating or expanding a corps of trained asylum officers capable of evaluating and deciding individual asylum claims consistent with international law and obligations; and
 (4)developing the capacity to conduct best interest determinations for unaccompanied alien children to ensure that their needs are properly met, which may include family reunification or resettlement based on international protection needs.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit a report that describes the plans of the Secretary of State to assist in developing the asylum processing capabilities described in subsection (a) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (3)the Committee on the Judiciary of the Senate; (4)the Committee on Foreign Affairs of the House of Representatives;
 (5)the Committee on Homeland Security of the House of Representatives; and (6)the Committee on the Judiciary of the House of Representatives.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsection (a). BExpanding refugee processing in Mexico and Central America for third country resettlement 321.Expanding refugee processing in Mexico and Central America for third country resettlement (a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall coordinate with the United Nations High Commissioner for Refugees to support and provide technical assistance to the Government of Mexico and the governments of other countries in the region to increase access to global resettlement for eligible children and families with protection needs by—
 (1)establishing and expanding in-country refugee reception centers to meet the humanitarian needs of those seeking international protection;
 (2)improving the refugee registration system to ensure that all refugees— (A)are properly screened for security, including biographic and biometric capture;
 (B)receive due process and meaningful access to existing legal protections; and (C)receive proper documents in order to prevent fraud and ensure freedom of movement and access to basic social services;
 (3)creating or expanding a corps of trained refugee officers capable of evaluating and deciding individual claims for protection, consistent with international law and obligations; and
 (4)developing the capacity to conduct best interest determinations for unaccompanied alien children to ensure that—
 (A)such children with international protection needs are properly registered; and
 (B)their needs are properly met, which may include family reunification or resettlement based on international protection needs.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit a report to the committees listed in section 311(b) that describes the plans of the Secretary of State to assist in developing the refugee processing capabilities described in subsection (a).
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsection (a). CImproving the efficiency of the Central American Minors Program 331.ExpansionThe Director of U.S. Citizenship and Immigration Services shall increase the resources directed to the CAM Program, including—
 (1)increasing the number of refugee officers available for in-country processing; and (2)establishing additional site locations.
 332.Expedited processingNot later than 180 days after receiving a completed application from an unaccompanied alien child seeking protection under the CAM Program, the Director of U.S. Citizenship and Immigration Services shall make a final determination on such application unless the security screening for such child cannot be completed during the 180-day period.
 333.Referral to UNHCRThe Director of U.S. Citizenship and Immigration Services or the Assistant Secretary of State for the Bureau of Population, Refugees, and Migration shall refer any child who is the proposed beneficiary of an application under the CAM Program and is facing immediate risk of harm to the United Nations High Commissioner for Refugees for registration and safe passage to an established emergency transit center for refugees.
				IVMonitoring and supporting unaccompanied alien children after processing at the border
			401.Definitions; authorization of appropriations
 (a)DefinitionsIn this title: (1)DepartmentExcept as otherwise indicated, the term Department means the Department of Health and Human Services.
 (2)DirectorThe term Director means the Director of the Office of Refugee Resettlement of the Department. (3)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Resident adultThe term resident adult means any individual age 18 or older who regularly lives, shares common areas, and sleeps in a sponsor or prospective sponsor’s home.
 (5)SecretaryExcept as otherwise indicated, the term Secretary means the Secretary of Health and Human Services. (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this title.
				AStrengthening the government’s ability To oversee the safety and well-Being of children
				411.Background checks to ensure the safe placement of unaccompanied alien children
					(a)Criminal and civil record checks
 (1)RequirementIn carrying out the functions transferred to the Director under section 462(a) of the Homeland Security Act of 2002 (6 U.S.C. 279(a)), from amounts appropriated pursuant to section 401(b) to carry out this section, the Director shall perform, consistent with best practices in the field of child welfare, and a prospective sponsor and all resident adults in the home of the prospective sponsor shall submit to the following record checks (which shall be completed as expeditiously as possible):
 (A)Fingerprint-based checks (except as described in paragraph (2)) in national crime information databases, as defined in section 534(e)(3) of title 28, United States Code.
 (B)A search of the State criminal registry or repository for any State (except as described in paragraph (3)) in which the prospective sponsor or resident adult has resided during the 5 years preceding the search.
 (C)A search of the National Sex Offender Registry established under section 119 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16919).
 (D)A search (except as described in paragraphs (2) and (3)) of State-based child abuse and neglect registries and databases for any State in which the prospective sponsor or resident adult has resided during the 5 years preceding the search.
 (2)Parents and guardiansFor purposes of paragraph (1), if the prospective sponsor is the parent or guardian of the child involved, the Director shall have discretion to determine whether the Director shall perform, and the prospective sponsor and resident adults described in paragraph (1) shall submit to, a check described in subparagraph (A) or (D) of paragraph (1).
						(3)Waivers
 (A)In generalIf the Secretary determines that it is not feasible to conduct the check described in subparagraph (B) or (D) of paragraph (1) for a State, including infeasibility due to a State's refusal or nonresponse in response to a request for related information, or that the average time to receive results from a State for such a check is more than 10 business days, the Secretary may waive the requirements of that subparagraph with respect to the State involved for a period of not more than 1 year. The Secretary may renew the waiver in accordance with this subparagraph.
 (B)Prohibition on delegationThe Secretary may not delegate the responsibility under subparagraph (A) to another officer or employee of the Department.
 (C)States where waivers applyThe Secretary shall make available, on a website of the Department, the list of States for which the requirements of subparagraph (B) or (D) of paragraph (1) are waived under this paragraph.
 (4)Use of record checksThe information revealed by a record check performed pursuant to this section shall be used only by the Director for the purpose of determining whether a potential sponsor is a suitable sponsor for a placement for an unaccompanied alien child.
						(b)Placement determinations generally
 (1)Denials required for certain crimesThe Director shall deny any placement for a prospective sponsor (other than the parent or guardian of the child involved), and may deny any placement for a prospective sponsor who is the parent or guardian of the child involved subject to subsection (c), if the record checks performed pursuant to this section reveal that the prospective sponsor or a resident adult in the home of the prospective sponsor was convicted at age 18 or older of a crime that is a felony consisting of any of the following:
 (A)Domestic violence, stalking, child abuse, child neglect, or child abandonment, if the prospective sponsor or resident adult served at least 1 year imprisonment for a crime specified in this subparagraph, or if the prospective sponsor or resident adult was convicted of 2 or more crimes specified in this subparagraph, not arising out of a single scheme of criminal misconduct.
 (B)A crime against a child involving pornography. (C)Human trafficking.
 (D)Rape or sexual assault. (E)Homicide.
 (2)Denials considered for certain offensesThe Director may deny a placement for a prospective sponsor if the record checks performed pursuant to this section reveal that the prospective sponsor or a resident adult in the home of a prospective sponsor was adjudged guilty of a civil offense or was convicted of a crime not covered by paragraph (1). The Director, in making a determination about whether to approve or deny the placement, shall consider all of the following factors:
 (A)The type of offense. (B)The number of offenses the sponsor or resident adult has been adjudged guilty or convicted of.
 (C)The length of time that has elapsed since the adjudication or conviction. (D)The nature of the offense.
 (E)The age of the individual at the time of the adjudication or conviction. (F)The relationship between the offense and the capacity to care for a child.
 (G)Evidence of rehabilitation of the individual. (H)Opinions of community and family members concerning the individual.
 (c)Placement determinations concerning parents or guardiansThe Director may deny a placement for a prospective sponsor who is the parent or guardian of the child involved if the record checks performed pursuant to this section reveal that the prospective sponsor or a resident adult in the home of a prospective sponsor was adjudged guilty of a civil offense or was convicted of a crime. The Director, in making a determination about whether to approve or deny the placement, shall consider all of the factors described in subsection (b)(2).
					(d)Appeals process
 (1)InformationThe Secretary shall provide information to each prospective sponsor on how such sponsor may appeal— (A)a placement determination under this section, including—
 (i)prompt notice of the opportunity to so appeal; and (ii)instructions about how to participate in the appeals process; and
 (B)the results of a record check performed pursuant to this section or the accuracy or completeness of the information yielded by the record check, as provided in paragraph (2), including—
 (i)prompt notice of the opportunity to so appeal; and
 (ii)instructions about how to participate in the appeals process. (2)AppealEach Federal agency responsible for administering or maintaining the information in a database, registry, or repository used in a record check performed pursuant to this section or responsible for the accuracy or completeness of the information yielded by the record check shall—
 (A)establish a process for an appeal concerning the results of that record check, or that accuracy or completeness; and
 (B)complete such process not later than 30 days after the date on which such an appeal is filed.
 (e)Rule of constructionNothing in this section shall be construed to prohibit the Director from establishing additional checks or procedures (besides the checks required in this section) for sponsors, to enable the Director to—
 (1)oversee and promote the health, safety, and well-being of unaccompanied alien children; or (2)prevent the exploitation, neglect, or abuse of unaccompanied alien children.
						412.Responsibility of sponsor for immigration court compliance and child well-being
 (a)In generalUsing amounts appropriated pursuant to section 401(b) to carry out this section, the Secretary, in consultation with the Attorney General, shall establish procedures to ensure that legal orientation programs regarding immigration court and rights and responsibilities for the well-being of unaccompanied alien children are provided to all prospective sponsors of unaccompanied alien children prior to an unaccompanied alien child’s placement with such a sponsor.
 (b)Program elementsThe procedures described in subsection (a) shall include a requirement that each legal orientation program described in such subsection shall provide information on the sponsor’s rights and responsibilities to—
 (1)ensure the unaccompanied alien child appears at immigration proceedings and communicate with the court involved regarding the child’s change of address and other relevant information;
 (2)immediately enroll the child in school, and shall provide information and resources if the sponsor encounters difficulty enrolling such child in school;
 (3)provide access to health care, including mental health care as needed, and any necessary age-appropriate health screening to the child;
 (4)report potential child traffickers and other persons seeking to victimize or exploit unaccompanied alien children, or otherwise engage such children in criminal, harmful, or dangerous activity;
 (5)seek assistance from the Department regarding the health, safety, and well-being of the child placed with the sponsor; and
 (6)file a complaint, if necessary, with the Secretary or the Secretary of Homeland Security regarding treatment of unaccompanied alien children while under the care of the Office of Refugee Resettlement or the Department of Homeland Security, respectively.
						413.Monitoring unaccompanied alien children
					(a)Risk-Based post-Placement services
 (1)In generalUsing amounts appropriated pursuant to section 401(b) to carry out this section, the Secretary shall, to assist each unaccompanied alien child in a placement with a sponsor—
 (A)complete an individualized assessment of the need for services to be provided after placement; and (B)provide such post-placement services during the pendency of removal proceedings or until no longer necessary.
 (2)Minimum servicesFor the purposes of paragraph (1), the services shall, at a minimum, include— (A)for the unaccompanied alien child, at least one post-placement case management services visit within 30 days after placement with a sponsor and the referral of unaccompanied alien children to service providers in the community; and
 (B)for the family of the child’s sponsor, orientation and other functional family support services, as determined to be necessary in the individualized assessment.
 (b)Effective use of child advocates for the most vulnerable unaccompanied alien childrenThe Secretary shall— (1)direct the Director—
 (A)to identify and track the referral rates of unaccompanied alien children to child advocates by care providers and investigate instances in which such a rate is low;
 (B)to ensure that the referral criteria established by the Director are appropriately applied when a care provider determines if such a child is eligible for referral to a child advocate;
 (C)to provide technical assistance to care providers to ensure compliance with such criteria; and (D)to establish a process for stakeholders and the public to refer unaccompanied alien children, including those placed with a sponsor, to the child advocate program to determine if such child meets the referral criteria for appointment of a child advocate; and
 (2)ensure that each child advocate for an unaccompanied alien child shall— (A)be provided access to materials necessary to advocate effectively for the best interest of the child, including direct access to significant incident reports, home studies, and similar materials and information; and
 (B)be notified when new materials and information described in subparagraph (A) relating to the child are created or become available.
							BFunding to States and school districts; supporting education and safety
				421.Funding to States to conduct State criminal checks and child abuse and neglect checks
 (a)DefinitionIn this section, the term State means each of the 50 States of the United States and the District of Columbia. (b)Payments to States To conduct State criminal registry or repository searches and To conduct child abuse and neglect checks (1)In generalUsing amounts appropriated pursuant to section 401(b) to carry out this section, the Secretary shall, in accordance with this subsection, make payments to States, through each agency in each State tasked with administering the State criminal registry or repository required under section 411(a)(1)(B) or the State child abuse and neglect registry required under section 411(a)(1)(D), to assist with searches of such registries, repositories, or databases for prospective sponsors of unaccompanied alien children and resident adults in the home of such prospective sponsors, in accordance with section 411.
						(2)Allotments
 (A)State criminal registry and repository searchesIn each fiscal year, using amounts appropriated pursuant to section 401(b) to carry out this section with respect to the program providing payments to States to assist with criminal registry or repository searches, the Secretary shall allot to each State participating in such program, through the agency in each such State tasked with administering the State criminal registry or repository described in section 411(a)(1)(B), an amount that bears the same relationship to such funds as the number of searches of such State criminal registry or repository conducted in accordance with section 411(a)(1)(B) in the State bears to the total number of such searches in all States participating in the program.
 (B)Child abuse and neglect checksIn each fiscal year, using amounts appropriated pursuant to section 401(b) to carry out this section with respect to the program providing payments to States to assist with child abuse and neglect registry and database searches, the Secretary shall allot to each State participating in such program, through the agency in each such State tasked with administering the State child abuse and neglect registries and databases described in section 411(a)(1)(D), an amount that bears the same relationship to such funds as the number of searches of such child abuse and neglect registries and databases conducted in accordance with section 411(a)(1)(D) in the State bears to the total number of such searches in all States participating in the program.
 (C)Transition ruleIn the first fiscal year in which funds are made available under this title to carry out this section, the Secretary shall make allotments to each State participating in the programs under this section in accordance with subparagraphs (A) and (B), based on the Secretary's estimate of the number of the searches described in each such subparagraph, respectively, that each of the States are expected to conduct in such fiscal year.
 (3)State applicationsEach State agency described in paragraph (1) desiring an allotment under subparagraph (A) or (B) of paragraph (2) shall submit an application at such time, in such manner, and containing such information as the Secretary may require, which shall include an assurance that the State agency will respond promptly to all requests from the Director, within a reasonable time period determined by the Director, to conduct a search required under section 411 in a timely manner, and a description of how funds will be used to meet such assurance.
						422.Funding to school districts for unaccompanied alien children
 (a)Grants authorizedUsing amounts appropriated pursuant to section 401(b) to carry out this section, the Secretary of Education shall award grants, on a competitive basis, to eligible local educational agencies, or consortia of neighboring local educational agencies, described in subsection (b) to enable the local educational agencies or consortia to enhance opportunities for, and provide services to, immigrant children and youth, including unaccompanied alien children, in the area served by the local educational agencies or consortia.
					(b)Eligible local educational agencies
 (1)In generalA local educational agency, or a consortium of neighboring local educational agencies, is eligible for a grant under subsection (a) if, during the fiscal year for which a grant is awarded under this section, there are 50 or more unaccompanied alien children enrolled in the public schools served by the local educational agency or the consortium, respectively.
 (2)Determinations of number of unaccompanied alien childrenThe Secretary of Education shall determine the number of unaccompanied alien children for purposes of paragraph (1) based on the most accurate data available that is provided to the Secretary of Education by the Director or the Department of Homeland Security.
 (c)ApplicationsA local educational agency, or a consortia of neighboring local educational agencies, desiring a grant under this section shall submit an application to the Secretary of Education at such time, in such manner, and containing such information, as the Secretary of Education may require, including a description of how the grant will be used to enhance opportunities for, and provide services to, immigrant children and youth (including unaccompanied alien children) and their families.
 423.Immediate enrollment of unaccompanied alien children in schoolsTo be eligible for funding under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), a local educational agency shall—
 (1)ensure that unaccompanied alien children in the area served by the local educational agency are immediately enrolled in school following placement with a sponsor; and
 (2)remove barriers to enrollment and full participation in educational programs and services offered by the local educational agency for unaccompanied alien children (including barriers related to documentation, age, and language), which shall include reviewing and revising policies that may have a negative effect on such children.
					VEnsuring orderly and humane management of children and families seeking protection
			AProviding a fair and efficient legal process for children and vulnerable families seeking asylum
				511.Court appearance compliance and legal orientation
					(a)Access to legal orientation programs To ensure court appearance compliance
 (1)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, shall establish procedures, consistent with the procedures established pursuant to section 412, to ensure that legal orientation programs are available for all aliens detained by the Department of Homeland Security.
 (2)Program elementsPrograms under paragraph (1) shall inform aliens described in such paragraph regarding— (A)the basic procedures of immigration hearings;
 (B)their rights and obligations relating to such hearings under Federal immigration laws to ensure appearance at all immigration proceedings;
 (C)their rights under Federal immigration laws, including available legal protections and the procedure for requesting such protection;
 (D)the consequences of filing frivolous legal claims and of failing to appear for proceedings; and (E)any other subject that the Attorney General considers appropriate, such as a contact list of potential legal resources and providers.
 (3)EligibilityAn alien shall be given access to legal orientation programs under this subsection regardless of the alien’s current immigration status, prior immigration history, or potential for immigration relief.
						(b)Pilot project for nondetained aliens in removal proceedings
 (1)In generalThe Attorney General shall develop and administer a 2-year pilot program at not fewer than 2 immigration courts to provide nondetained aliens with pending asylum claims access to legal information.
 (2)ReportAt the conclusion of the pilot program under this subsection, the Attorney General shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that describes the extent to which nondetained aliens are provided with access to counsel.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Executive Office of Immigration Review of the Department of Justice such sums as may be necessary to carry out this section.
					512.Fair day in court for kids
					(a)Improving immigration court efficiency and reducing costs by increasing access to legal information
 (1)Appointment of counsel in certain cases; right To review certain documents in removal proceedingsSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended— (A)in paragraph (4)—
 (i)in subparagraph (A)— (I)by striking , at no expense to the Government,; and
 (II)by striking the comma at the end and inserting a semicolon; (ii)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively;
 (iii)by inserting after subparagraph (A) the following:  (B)the Attorney General may appoint or provide counsel to aliens in immigration proceedings;
 (C)at the beginning of the proceedings or as expeditiously as possible, the alien shall automatically receive a complete copy of the alien’s Alien File (commonly known as an A-file) and Form I–862 (commonly known as a Notice to Appear) in the possession of the Department of Homeland Security (other than documents protected from disclosure by privilege, including national security information referred to in subparagraph (D), law enforcement sensitive information, and information prohibited from disclosure pursuant to any other provision of law) unless the alien waives the right to receive such documents by executing a knowing and voluntary written waiver in a language that he or she understands fluently;; and
 (iv)in subparagraph (D), as redesignated, by striking , and and inserting ; and; and (B)by adding at the end the following:
								
 (8)Failure to provide alien required documentsIn the absence of a waiver under paragraph (4)(C), a removal proceeding may not proceed until the alien—
 (A)has received the documents as required under such paragraph; and (B)has been provided meaningful time to review and assess such documents..
							(2)Clarification regarding the authority of the Attorney General To appoint counsel to aliens in
 immigration proceedingsSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended— (A)by striking In any and inserting the following:
								
 (a)In generalIn any; (B)in subsection (a), as redesignated—
 (i)by striking (at no expense to the Government); and (ii)by striking he shall and inserting the person shall; and
 (C)by adding at the end the following:  (b)Appointment of counsel (1)In generalThe Attorney General may appoint or provide counsel to aliens in any proceeding conducted under section 235(b), 236, 238, 240, or 241 or any other section of this Act.
 (2)Access to counselThe Secretary of Homeland Security shall facilitate access to counsel for— (A)aliens in any proceeding conducted under section 235(b), 236, 238, 240, or 241; and
 (B)any individual detained inside an immigration detention facility or a border facility.. (3)Appointment of counsel for unaccompanied alien children and vulnerable aliens (A)In generalSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362), as amended by paragraph (2), is further amended by adding at the end the following:
								
 (c)Unaccompanied alien children and vulnerable aliensNotwithstanding subsection (b), the Attorney General shall appoint counsel, at the expense of the Government if necessary, at the beginning of the proceedings or as expeditiously as possible, to represent in such proceedings any alien who has been determined by the Secretary of Homeland Security or the Attorney General to be—
 (1)an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)));
 (2)a particularly vulnerable individual, such as— (A)a person with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); or
 (B)a victim of abuse, torture, or violence; or (3)an individual whose circumstances are such that the appointment of counsel is necessary to help ensure fair resolution and efficient adjudication of the proceedings.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Executive Office for Immigration Review of the Department of Justice such sums as may be necessary to carry out this section..
 (B)RulemakingThe Attorney General shall promulgate regulations to implement section 292(c) of the Immigration and Nationality Act, as added by subparagraph (A), in accordance with the requirements set forth in section 3006A of title 18, United States Code.
							(b)Case management pilot program To increase court appearance rates
 (1)Contract authorityThe Secretary of Homeland Security shall establish a pilot program, which shall include the services set forth in section 413(a)(2), to increase the court appearance rates of aliens described in paragraphs (2) and (3) of section 292(c) of the Immigration and Nationality Act, as added by subsection (a)(3)(A), by contracting with nongovernmental, community-based organizations to provide appropriate case management services to such aliens.
 (2)Scope of servicesCase management services provided under paragraph (1) shall include assisting aliens with— (A)accessing legal counsel;
 (B)complying with court-imposed deadlines and other legal obligations; and (C)accessing social services, as appropriate.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Department of Homeland Security such sums as may be necessary to carry out this subsection.
						(c)Report on access to counsel
 (1)ReportNot later than December 31 of each year, the Secretary of Homeland Security, in consultation with the Attorney General, shall prepare and submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives regarding the extent to which aliens described in section 292(c) of the Immigration and Nationality Act, as added by subsection (a)(3)(A), have been provided access to counsel.
 (2)ContentsEach report submitted under paragraph (1) shall include, for the immediately preceding 1-year period—
 (A)the number and percentage of aliens described in paragraphs (1), (2), and (3), respectively, of section 292(c) of the Immigration and Nationality Act, as added by subsection (a)(3)(A), who were represented by counsel, including information specifying—
 (i)the stage of the legal process at which the alien was represented; and (ii)whether the alien was in government custody; and
 (B)the number and percentage of aliens who received legal orientation presentations. BReducing significant delays in immigration court 521.Eliminate immigration court backlogs (a)Annual increases in immigration judgesThe Attorney General shall increase the total number of immigration judges to adjudicate pending cases and efficiently process future cases by at least—
 (1)55 judges during fiscal year 2017; (2)an additional 55 judges during fiscal year 2018; and
 (3)an additional 55 judges during fiscal year 2019. (b)Necessary support staff for immigration judgesTo address the shortage of support staff for immigration judges, the Attorney General shall ensure that each immigration judge has sufficient support staff, adequate technological and security resources, and appropriate courtroom facilities.
 (c)Annual increases in Board of Immigration Appeals personnelThe Attorney General shall increase the number of Board of Immigration Appeals staff attorneys (including necessary additional support staff) to efficiently process cases by at least—
 (1)23 attorneys during fiscal year 2017; (2)an additional 23 attorneys during fiscal year 2018; and
 (3)an additional 23 attorneys during fiscal year 2019. (d)GAO reportThe Comptroller General of the United States shall—
 (1)conduct a study of the hurdles to efficient hiring of immigration court judges within the Department of Justice; and
 (2)propose solutions to Congress for improving the efficiency of the hiring process. 522.Improved training for immigration judges and members of the Board of Immigration Appeals (a)In generalTo ensure efficient and fair proceedings, the Director of the Executive Office for Immigration Review shall facilitate robust training programs for immigration judges and members of the Board of Immigration Appeals.
 (b)Mandatory trainingTraining facilitated under subsection (a) shall include— (1)expanding the training program for new immigration judges and Board members;
 (2)continuing education regarding current developments in immigration law through regularly available training resources and an annual conference; and
 (3)methods to ensure that immigration judges are trained on properly crafting and dictating decisions and standards of review, including improved on-bench reference materials and decision templates.
 523.New technology to improve court efficiencyThe Director of the Executive Office for Immigration Review will modernize its case management and related electronic systems, including allowing for electronic filing, to improve efficiency in the processing of immigration proceedings.
				CReducing the likelihood of remigration
				531.Establishing reintegration and monitoring services for repatriating children
 (a)Consultation with UNHCRThe Secretary of Homeland Security, in coordination with the Secretary of Health and Human Services and the Secretary of State, shall consult with the United Nations High Commissioner for Refugees (referred to in this section as the UNHCR) to develop a child-centered repatriation process for unaccompanied children being returned to their country of origin.
 (b)Collaboration with regional governments and nongovernmental organizationsThe Secretary of State and the Administrator of the United States Agency for International Development, in coordination with the Secretary of Homeland Security, shall collaborate with regional governments and international and domestic nongovernmental organizations to reduce children’s need to remigrate by—
 (1)establishing and expanding comprehensive reintegration services for repatriated unaccompanied children once returned to their communities of origin;
 (2)establishing monitoring and verification services to determine the well-being of repatriated children in order to determine if United States protection and screening functioned effectively in identifying persecuted and trafficked children; and
 (3)providing emergency referrals to the UNHCR for registration and safe passage to an established emergency transit center for refugees for any repatriated children who are facing immediate risk of harm.
